NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 19 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
BETTY JOHNSON, on behalf of herself,             No. 13-17241
and as representative of a class of similarly
situated persons,                                D.C. No. 1:09-cv-00023

              Plaintiff - Appellee,
                                                 MEMORANDUM*
 v.

ELOY S. INOS, Governor of the
Commonwealth of the Northern Mariana
Islands; ADELINA C. ROBERTO, Fund
Trustee and Vice Chairwoman; NACRINA
BARINAS, Fund Trustee; RICHARD S.
VILLAGOMEZ, Fund Administrator;
LARISSA LARSON, Acting Secretary of
CNMI Finance Department; CNMI
GOVERNMENT; NORTHERN
MARIANA ISLANDS RETIREMENT
FUND; NORTHERN MARIANA
ISLANDS RETIREMENT FUND
BOARD OF TRUSTEES; CNMI
DEPARTMENT OF FINANCE; CNMI
DOES, 1-95 in their official and personal
capacities,

              Defendants - Appellees,

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
JANET U. MARATITA, Proposed
Intervenor; JESUS I. TAISAGUE,
Proposed Intervenor,

               Movants - Appellants.


                     Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
             Frances Tydingco-Gatewood, Chief District Judge, Presiding

                           Submitted October 15, 2015**
                                Honolulu, Hawaii

Before: O’SCANNLAIN, TALLMAN, and M. SMITH, Circuit Judges.

      The parties are familiar with the facts of the case and we do not repeat them

here. Proposed intervenors Janet U. Maratita and Jesus I. Taisague appeal the

district court’s denial of their Ex Parte Motion to Lift Stay (Motion to Lift the

Stay) for the purpose of pursuing a motion to intervene in a class action brought by

Betty Johnson, on behalf of herself and similarly situated persons who were

beneficiaries of the Commonwealth of the Northern Mariana Islands (CNMI)

Defined Benefit Plan.

      1.      Every court possesses inherent power to “control the disposition of the

causes on its docket with economy of time and effort,” which calls for the

“exercise of judgment.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Accordingly, we review the district court’s denial of the Motion to Lift the Stay for

abuse of discretion. Valvidivia v. Schwarzenegger, 599 F.3d 984, 988 (9th Cir.

2010). Under the abuse-of-discretion standard, we cannot reverse the district court

order absent a “definite and firm conviction that the district court committed a

clear error of judgment in the conclusion it reached upon a weighing of relevant

factors.” Id.

      2.        The district court did not abuse its discretion in denying the Motion to

Lift the Stay. The court reached its decision after considering: (1) the burden of

litigation, (2) lack of changed circumstances, (3) gross underfunding of the

Retirement Fund, and (4) the risk of placing 4,000 retirees’ benefits at further risk.

In addition, the court did not err by requiring a showing of “changed

circumstances” as a prerequisite for lifting the stay. The district court’s order

demonstrates that the court considered the totality of the circumstances and

properly exercised its discretionary power in refusing to lift the stay.

      AFFIRMED.